                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 LEROY JOHNSON, JR.                                                         CIVIL ACTION

 VERSUS                                                                     NO. 18-4757

 SHERIFF JERRY LARPENTER, ET AL.                                            SECTION: “E”(3)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that the motion to dismiss filed by Richard Petie Neal and the

Terrebonne Parish Consolidated Government is GRANTED and that the claims against those

defendants are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that the claims against Sheriff Jerry Larpenter and Warden

Claude Triche are DISMISSED WITH PREJUDICE as frivolous and/or for failing to state a

claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

       New Orleans, Louisiana, this 11th day of December, 2018.



                                            __________ ___ ___ __________ _ _________
                                            UNITED STATES DISTRICT JUDGE
